                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


JENNY PETERS,

                   Plaintiff,
                                                    Case No. 21-cv-78-pp
      v.

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
        WITHOUT PREPAYING THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s complaint indicates

that she is not employed, she is married, and she has a 13-year-old daughter

and a 15-year-old daughter that she is responsible for supporting. Dkt. No. 2 at

1. The plaintiff’s spouse is employed and earns $2,536 per month. Id. at 2. The

plaintiff lists $1,888.28 in monthly expenses ($75 rent—the plaintiff says she’s

                                         1

           Case 2:21-cv-00078-PP Filed 01/21/21 Page 1 of 3 Document 4
“living with family right now”—$313.28 car payment, $1,500 other household

expenses). Id. at 2-3. The plaintiff owns a 2011 Dodge Journey worth

approximately $2,000, she does not own her home or any other property of

value, and she has $41 in cash on hand or in a checking or savings account.

Id. at 3-4. The plaintiff states, “Right now I’m living with family members,

trying hard to find my own place and living off one income is really hard and

we are trying just to make due pay check to pay check.” Id. at 4. The plaintiff

has demonstrated that she cannot pay the $350 filing fee and $52

administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff has filed this district’s form Social Security complaint. Dkt.

No. 1. The complaint indicates that she is seeking review of a decision by the

Commissioner of Social Security to deny her benefits, that she was disabled

during the time period included in the case, and that she believes the

unfavorable conclusions and findings of fact by the Commissioner when

                                          2

         Case 2:21-cv-00078-PP Filed 01/21/21 Page 2 of 3 Document 4
denying benefits are not supported by substantial evidence and/or are contrary

to law and regulation. Id. at 2-3. In addition, the plaintiff states, “I feel that my

medical has not improve and I don’t feel that it’s going to make a difference in

any improvement since it’s been 3 years in the making. I have tried everything

my doctor has recomended, and it’s only as far as I can go.” Id. at 3. At this

early stage in the case, and based on the information in the plaintiff’s

complaint, the court concludes that there may be a basis in law or in fact for

the plaintiff’s appeal of the Commissioner’s decision, and that the appeal may

have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 21st day of January, 2021.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3

         Case 2:21-cv-00078-PP Filed 01/21/21 Page 3 of 3 Document 4
